EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyu Wan Ryu (Reg. No.74525) on 01/14/2021.

The application has been amended as follows: 

Claims 1 and 7 are amended.
In claim 1 line 21, “the insulating layer” has been amended as--the insulating layer,--.
In claim 7 line 13, “the second portion” has been amended as --a second portion--.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Jung (US 2012/0236245) discloses a liquid crystal display (Fig. 3) comprising: a pixel (Fig. 3; [0015], the pixel comprising: a first substrate (110); a first sub-pixel electrode (191 a) disposed on the first substrate and receiving a first voltage ([0032] “a voltage Va applied to the first subpixel electrode”); a second sub-pixel electrode (191 b) disposed on the first substrate and receiving a second voltage ([0032] “a voltage Vb applied to the second subpixel electrode”); a second substrate (210) facing the first substrate; and a common electrode (270) disposed on the second substrate and receiving a common voltage ([0032] “Vcom”), a difference between the first voltage and the common voltage is larger than a difference between the second voltage and the common voltage (Fig. 2).
The prior art of Chang (US 2012/0154727) discloses a first pixel and a second pixel displaying different colors (Fig. 1; [0027]).
The prior art of Nakanishi (US 2011/0170027) discloses an insulating layer (120 in Fig. 4) disposed between a first sub-pixel electrode (119a-c, 121b) and a second sub-pixel electrode (121a, 121c); wherein: a first portion (119a-c, 121b) of the first sub-pixel electrode and a second portion (121a, 121c) of the second sub-pixel electrode partially overlap each other, the first portion of the first sub-pixel electrode includes a first subregion (119b) disposed under the insulating layer and a second subregion (121b) disposed on the insulating layer, the first subregion and the second subregion are connected to each other through a contact hole (120a) formed in the insulating layer.
However, Jung, Chang and Nakanishi, taken along or in combination, fails to teach or disclose, in light of the specifications, “a size of an area of the second subregion of the first pixel is different from a size of an area of the second subregion of the second pixel”. The examiner 
Dependent claims 2-6 are allowed by virtue of their dependence on claim 1.
Regarding claim 7, Jung discloses a liquid crystal display (Fig. 3) comprising: a pixel (Fig. 3; [0015], the pixel comprising: a first substrate (110); a first sub-pixel electrode (191 a) disposed on the first substrate and receiving a first voltage ([0032] “a voltage Va applied to the first subpixel electrode”); a second sub-pixel electrode (191 b) disposed on the first substrate and receiving a second voltage ([0032] “a voltage Vb applied to the second subpixel electrode”); a second substrate (210) facing the first substrate, wherein one pixel area includes a first region (the region where 191 a is disposed) where a first portion of the first sub-pixel electrode is disposed (Fig. 4). Chang discloses a first pixel and a second pixel displaying different colors (Fig. 1; [0027]). Nakanishi discloses an insulating layer (120 in Fig. 4) disposed between a first sub-pixel electrode (119) and a second sub-pixel electrode (121); wherein: a first portion (119a-c) of the first sub-pixel electrode and a second portion (121a-c) of the second sub-pixel electrode overlap each other.
However, Jung, Chang and Nakanishi, taken along or in combination, fails to teach or disclose, in light of the specifications, “a second region where the second portion of the first sub-pixel electrode and a third portion of the second sub-pixel electrode overlap each other, a third region where a fourth portion of the second sub-pixel electrode is disposed, and a size of an area of the first portion of the first pixel is substantially the same as a size of an area of the first portion of the second pixel”. The examiner further considered Chen, Kamada and Kwon. 
Dependent claims 8-12 are allowed by virtue of their dependence on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871